          Case 3:18-cv-00768-BAJ-SDJ      Document 129    07/29/21 Page 1 of 6




                        UNITED STATES DISTRICT COURT

                        MIDDLE DISTRICT OF LOUISIANA

 MATTHEW LEMINGS, ET AL.                                             CIVIL ACTION

 VERSUS

 CHARLES TAYLOR, ET AL.                                    NO. 18-00768-BAJ-SDJ


                                RULING AND ORDER

      Before the Court is Defendants’ Motion In Limine (Doc. 115). Plaintiff

opposes Defendants’ Motion, in part. (Doc. 121). For reasons to follow, Defendants’

Motion will be granted in part and denied in part.

     I.     BACKGROUND

      The following facts are undisputed, as set forth in the parties’ joint Pretrial

Order (Doc. 110).

      This action arises from an April 6, 2017 motor vehicle collision on U.S.

Interstate 10 in East Baton Rouge Parish, Louisiana. (Doc. 110 at 6). Plaintiff

Matthew Lemings was driving his 2000 Chevrolet Trailblazer eastbound when he

was struck by a 2007 Freightliner tractor operated by Defendant Charles Taylor. (Id.

at 6-7). At the time of the accident, Mr. Taylor was employed by Defendant BR539

Trucking LLC, and was acting in the course and scope of his employment. (Id. at 7).

          A jury trial is set to begin August 16, 2021. Now, by their Motion In Limine,

Defendants’ seek to limit or exclude certain evidence Plaintiff proposes to introduce

at trial. (Doc. 115). Plaintiff opposes Defendants’ Motion, in part. (Doc. 121).
          Case 3:18-cv-00768-BAJ-SDJ     Document 129      07/29/21 Page 2 of 6




    II.     ANALYSIS

      At the outset, it bears reminding that motions in limine are not favored.

      Virtually any objection to the admissibility of evidence can and should
      be handled in the old-fashioned way, to wit: counsel objecting at the time
      the evidence is offered, thereby allowing the Court to rule on the
      objection in the context of the trial. In limine relief is warranted only in
      unusual situations, such as a matter so explosive or so incendiary that
      sustaining an objection in the routine way may not be sufficient to
      overcome the risk of undue prejudice.

Broussard v. Board Of Supervisors Of Louisiana State University And A&M College,

et al., No. 19-cv-00527-BAJ-RLB, 2021 WL 3032666, at *1 (M.D. La. July 19, 2021)

(Jackson, J.) (quoting Louis Vuitton Malletier v, Eisenhauer Rd. Flea Mkt., Inc., No.

11-cv-124, 2012 WL 13034079, at *1 (W.D. Tex. Jan. 4, 2012) (Hudspeth, J)).

      Here, Defendants’ seek more than one dozen pretrial evidentiary rulings.

Almost universally, the evidentiary issues presented are pedestrian, and certainly

not “so explosive or incendiary” as to require pretrial relief.

      Against this backdrop, the Court considers the specific items contained in

Defendants’ Motion, in the order they are presented in Defendants’ memorandum in

support.

               A. Evidence of amounts billed for Plaintiff Matthew Lemings’s
                  medical care

      Defendants seek a blanket ruling preventing Plaintiffs from presenting

“evidence of any medical charge beyond what he or his insurance actually paid, which

the medical provider accepted as payment in satisfaction of the service provided to

Plaintiff.” (Doc. 115-1 at 3). Defendants’ briefing is not clear regarding what specific

evidence would be excluded by such a prohibition, though it appears that Defendants


                                            2
       Case 3:18-cv-00768-BAJ-SDJ       Document 129      07/29/21 Page 3 of 6




would have the Court exclude “the full charges printed on invoices” from Mr.

Lemings’s medical providers, and allow Plaintiff to present evidence only “of the

amounts actually paid.” (Doc. 115-1 at 2-3). Defendants fail to identify any specific

invoices that they contend are objectionable.

      Based on the present showing, Defendants’ objection will be overruled. Of

course, as a general rule, Louisiana law prohibits a plaintiff from recovering the

portion of a medical expenses that was negotiated, discounted, or written off by the

provider. See Williams v. IQS Ins. Risk Retention, No. 18-cv-2472, 2019 WL 937848,

at *3 (E.D. La. Feb. 26, 2019) (Zainey, J.) (surveying cases: “[U]nder Louisiana law

Plaintiffs cannot recover the Difference [between the amount billed and the amount

actually paid] as an element of special damages.”). Yet, exceptions to this rule plainly

exist, depending on the facts of the case. Relevant here, a plaintiff may “recover the

undiscounted or full billed medical charge (when the physician has accepted a lesser

amount)” if the plaintiff either “paid for the benefit,” or “demonstrate[s] that she

suffered some diminution in her patrimony in order to be in a position to receive the

benefit.” Williams, 2019 WL 937848, at *3.

      Defendants have not briefed these issues, much less identified evidence

establishing that Plaintiffs cannot prove an exception allowing them to recover the

unpaid portion of their medical charges. “The Court will not speculate on arguments

that have not been advanced, or attempt to develop arguments on [Defendants’]

behalf.” Broussard, 2021 WL 3032666, at *5 (quotation marks and alterations

omitted). Defendants’ objection will be overruled, without prejudice to Defendants’



                                           3
       Case 3:18-cv-00768-BAJ-SDJ         Document 129      07/29/21 Page 4 of 6




right to re-assert their objection should cause arise at trial.

              B. Evidence of Defendant Charles Taylor’s 2006 conviction of
                 aggravated sexual assault of a minor, and resulting sexual
                 offender status

       Defendants seek to prohibit any testimony and exclude all evidence of

Defendant Taylor’s 2006 conviction of aggravated sexual assault of a minor (for which

he was imprisoned from 2005 to 2013), and resulting sexual offender status, arguing

that any reference to such matters is irrelevant, unfairly prejudicial, and

inflammatory. (Doc. 115-1 at 3-4). Plaintiffs respond that they should “be allowed to

examine Mr. Taylor regarding his previous felony conviction” because “[t]he

conviction is probative of his credibility.” (Doc. 121 at 5).

       This Court has previously set forth the standard governing impeachment of a

witness by a prior felony conviction. In sum, Federal Rule of Evidence 609(a)(1)

“requires a trial judge to permit impeachment of a civil witness with evidence of prior

felony convictions regardless of ensuant unfair prejudice to the witness or the party

offering the testimony.” Gage v. Jenkins, No. 13-cv-638, 2017 WL 1173934, at *3

(M.D. La. Mar. 29, 2017) (Dick, C.J.) (quoting Miller v. Credit, No. 12-cv-138, 2015

WL 1246557, at *1 (M.D. La. Mar. 18, 2015) (deGravelles, J.)); see also Coursey v.

Broadhurst, 888 F.2d 338, 342 (5th Cir. 1989) (same). Accordingly, Defendants’

Motion must be overruled and Plaintiffs will be allowed at trial to question Mr. Taylor

regarding the fact of his felony conviction (including the year when he was

adjudicated).

       But while the fact of Mr. Taylor’s felony conviction may be admissible, the

factual details surrounding the underlying offense, and Mr. Taylor’s resulting sex
                                             4
       Case 3:18-cv-00768-BAJ-SDJ       Document 129     07/29/21 Page 5 of 6




offender status are irrelevant to this motor vehicle collision action, are of little

probative value to the issue of Mr. Taylor’s credibility, and would undoubtedly

inflame the jury. Accordingly, the Court will exercise its discretion to prohibit

Plaintiffs’ from questioning Mr. Taylor regarding such information.

      In sum, Plaintiffs will be allowed to ask only the following questions of Mr.

Taylor regarding his 2006 conviction: (1) whether he has been convicted of a “felony”;

and (2) when (what year) did the conviction occur. See Gage, 2017 WL 1173934, at *3

(allowing inquiry regarding the fact of witness’s felony conviction, but excluding

“evidence regarding the offenses committed or the factual details surrounding or

underlying the convictions”); cf. Boomsma v. Star Transp., Inc., 202 F. Supp. 2d 869,

883–84 (E.D. Wis. 2002) (excluding evidence of defendant’s convictions of sexually

assaulting a minor where the convictions were irrelevant to the issues presented in

the motor vehicle accident case, and “potentially extremely prejudicial”).

             C. Evidence of Defendant Charles Taylor’s                       additional
                convictions that are more than 10 years old

      Defendants seek to exclude any testimony and all evidence of Mr. Taylor’s

convictions for writing a bad check and for driving with a suspended license, arguing

that each conviction is more than twenty years old, and therefore unfairly prejudicial.

(Doc. 115-1 at 4). Plaintiffs respond “that they do not intend to elicit testimony or

introduce evidence of Mr. Taylor’s convictions that are more than ten years old.” (Doc.

121 at 5).

      In light of Plaintiffs’ concession, Defendants’ objection is overruled as moot.

Plaintiffs will not be allowed to introduce at trial any evidence of Mr. Taylor’s


                                          5
          Case 3:18-cv-00768-BAJ-SDJ   Document 129       07/29/21 Page 6 of 6




additional convictions that are more than 10 years old.

   III.     CONCLUSION

      Accordingly,

      IT IS ORDERED that Defendants’ Motion In Limine (Doc. 115) be and is

hereby GRANTED IN PART and DENIED IN PART, as set forth in this Order.

      IT IS FURTHER ORDERED that Defendants’ various motions seeking leave

to file a reply in further support of their Motion In Limine (Docs. 126, 127, 128) be

and are hereby DENIED.

                                Baton Rouge, Louisiana, this 28th day of July, 2021


                                       _____________________________________
                                       JUDGE BRIAN A. JACKSON
                                       UNITED STATES DISTRICT COURT
                                       MIDDLE DISTRICT OF LOUISIANA




                                         6
